Name: 2013/430/EU: Commission Implementing Decision of 12Ã August 2013 concerning the amounts transferred for the financial year 2014 from the national support programmes in the wine sector to the Single Payment Scheme, as provided for in Council Regulation (EC) NoÃ 1234/2007 (notified under document C(2013) 5180)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  agricultural activity
 Date Published: 2013-08-14

 14.8.2013 EN Official Journal of the European Union L 218/26 COMMISSION IMPLEMENTING DECISION of 12 August 2013 concerning the amounts transferred for the financial year 2014 from the national support programmes in the wine sector to the Single Payment Scheme, as provided for in Council Regulation (EC) No 1234/2007 (notified under document C(2013) 5180) (Only the English, French, Greek, Maltese and Spanish texts are authentic) (2013/430/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), in particular Article 103za in conjunction with Article 4 thereof, Whereas: (1) Article 103n of Regulation (EC) No 1234/2007 provides that the allocation of the available Union funds as well as the budgetary limits for the national support programmes in the wine sector are set out in Annex Xb to that Regulation. (2) Pursuant to Article 103o of Regulation (EC) No 1234/2007, Member States had the possibility to decide, by 1 December 2012, to provide support to vine-growers for the financial year 2014 by allocating payment entitelments within the meaning of Chapter 1 of Title III of Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (2). (3) Member States intending to provide support in accordance with Article 103o of Regulation (EC) No 1234/2007 have notified the corresponding amounts. For the sake of clarity, the Commission should publish those amounts. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The amounts transferred from the national support programmes provided for in Regulation (EC) No 1234/2007 to the Single Payment Scheme provided for in Regulation (EC) No 73/2009 for the financial year 2014 are as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the Grand Duchy of Luxembourg, the Republic of Malta and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 12 August 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 30, 31.1.2009, p. 16. ANNEX Amounts transferred from the national support programmes in the wine sector to the Single Payment Scheme (financial year 2014) (EUR 1000) Financial year 2014 Greece 16 000 Spain 142 749 Luxembourg 588 Malta 402 United Kingdom 120